Exhibit 10.20
AMENDMENT NO. 2
          AMENDMENT NO. 2 dated as of October 26, 2009 to the Credit Agreement
referred to below, between Teleflex Incorporated (the “Borrower”), each of the
Guarantors identified under the caption “GUARANTORS” on the signature pages
hereto, each of the Lenders identified under the caption “LENDERS” on the
signature pages hereto and JPMorgan Chase Bank, N.A. (“JPMCB”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).
          The Borrower, the Lenders party thereto (individually, a “Lender” and,
collectively, the “Lenders”), the Guarantors party thereto, JPMorgan Chase Bank,
N.A., as collateral agent for the Lenders, and the Administrative Agent are
parties to a Credit Agreement dated as of October 1, 2007 (as amended and in
effect immediately prior to giving effect to this Amendment No. 2, the “Credit
Agreement”). The Borrower and the Lenders wish to amend the Credit Agreement in
certain respects, and accordingly, the parties hereto hereby agree as follows:
          Section 1. Definitions. Capitalized terms used in this Amendment No. 2
and not otherwise defined are used herein as defined in the Credit Agreement.
          Section 2. Amendments. Effective as provided in Section 4 hereof, the
Credit Agreement shall be amended as follows:
          2.01. References in the Credit Agreement (including references to the
Credit Agreement as amended hereby) to “this Agreement” (and indirect references
such as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby.
          2.02. Section 1.01 of the Credit Agreement is hereby amended by
restating the following definition as follows:
     “Consolidated Leverage Ratio” means, as at any date, the ratio of (a)
Consolidated Total Indebtedness on such date (subject to the proviso set forth
in the definition of “Indebtedness” and excluding Indebtedness in respect of any
Receivables Securitization Program) to (b) Consolidated EBITDA for the period of
four consecutive fiscal quarters ending on or most recently ended prior to such
date.
          Section 3. Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent and the Lenders that (a) the
representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, and of each Loan Party in each of the other Loan
Documents to which it is a party, are true and correct in all material respects
on and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date) and (b) no Default shall occur and be continuing under the Credit
Agreement, as amended hereby.
          Section 4. Conditions Precedent to Effectiveness. The amendments set
forth in Section 2 hereof shall become effective, as of the date hereof, upon
receipt by the Administrative Agent of one or more counterparts of this
Amendment No. 2 executed by each Loan Party and the Required Lenders.

 



--------------------------------------------------------------------------------



 



          Section 5. Confirmation of Security Documents. The Borrower hereby
confirms and ratifies all of its obligations under the Security Documents to
which it is a party. By its execution on the respective signature lines provided
below, each of the Guarantors hereby confirms and ratifies all of its
obligations (including, without limitation, the obligations as guarantor under
Article X of the Credit Agreement, as amended hereby) and the Liens granted by
it under the Loan Documents to which it is a party, represents and warrants that
the representations and warranties set forth in such Loan Documents are complete
and correct in all material respects on the date hereof as if made on and as of
such date and confirms that all references in such Loan Documents to the “Credit
Agreement” (or words of similar import) refer to the Credit Agreement as amended
hereby without impairing any such obligations or Liens in any respect.
          Section 6. Miscellaneous. Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect. This Amendment
No. 2 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same agreement and any of the parties hereto may
execute this Amendment No. 2 by signing any such counterpart. This Amendment
No. 2 shall be governed by, and construed in accordance with, the law of the
State of New York.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
be duly executed and delivered as of the day and year first above written.

            TELEFLEX INCORPORATED
      By  /s/ C. Jeffrey Jacobs         Name:   C. Jeffrey Jacobs       
Title:   Treasurer     

            GUARANTORS

ARROW INTERNATIONAL INC.

ARROW INTERNATIONAL INVESTMENT CORP.

ARROW INTERVENTIONAL INC.

SIERRA INTERNATIONAL INC.

SOUTHERN WIRE, LLC

SOUTHWEST WIRE ROPE, LP
By Southwest Wire Rope GP LLC, its general partner

SPECIALIZED MEDICAL DEVICES, LLC

SSI SURGICAL SERVICES, INC.

TECHNOLOGY HOLDING COMPANY

TELAIR INTERNATIONAL INCORPORATED

TELEFLEX MEDICAL INCORPORATED

TFX EQUITIES INCORPORATED

TFX INTERNATIONAL CORPORATION

TFX MARINE INCORPORATED

TFX NORTH AMERICA INC.

THE STEPIC MEDICAL DISTRIBUTION CORPORATION
      By  /s/ C. Jeffrey Jacobs         Name:   C. Jeffry Jacobs        Title:  
(1) Vice President and Treasurer (other than for Technology Holding Company, TFX
Equities Incorporated, TFX International Corporation and TFX North America Inc.)
(2) President and Treasurer (in the case of TFX North America Inc.) (3) Vice
President (in the case of TFX Equities Incorporated) (4) President (in the case
of Technology Holding Company and TFX International Corporation)   

 



--------------------------------------------------------------------------------



 



         

            LENDERS
JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent
      By  /s/ Deborah R. Winkler         Name:   Deborah R. Winkler       
Title:   Vice President        PNC BANK NATIONAL ASSOCIATION
      By  /s/ Brian T. Vesey         Name:   Brian T. Vesey        Title:   Vice
President     

            ROYAL BANK OF CANADA
      By  /s/ Dustin Craven         Name:   Dustin Craven        Title:  
Attorney-in-Fact              By  /s/ Sandra Lokoff         Name:   Sandra
Lokoff        Title:   Authorized Signatory     

            SOCIETE GENERALE
      By  /s/ Laurence Guguen         Name:   Laurence Guguen        Title:  
Vice President        WACHOVIA BANK, N.A.
      By  /s/ James Travagline         Name:   James Travagline        Title:  
Vice President     

            ALLIED IRISH BANKS, P.L.C.
      By  /s/ [Illegible]         Name:   [Illegible]        Title:  
[Illegible]        HARLEYSVILLE NATIONAL BANK AND TRUST CO.
      By  /s/ Tara Handforth         Name:   Tara Handforth        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            CATHAY UNITED BANK
      By  /s/ Grace Chou         Name:   Grace Chou        Title:   SVP &
General Manager        KEYSTONE NATIONAL BANK AND TRUST
      By  /s/ Kevin D. Brown         Name:   Kevin D. Brown        Title:   Vice
President     

            NORTHERN TRUST
      By  /s/ Michael Kingsley         Name:   Michael Kingsley        Title:  
Senior Vice President        BROWN BROTHERS HARRIMAN & CO.
      By  /s/ John H. Wert, Jr.         Name:   John H. Wert, Jr.       
Title:   Senior Vice President     

            BANK OF AMERICA, N.A.
      By  /s/ Annie L. Edwards         Name:   Annie L. Edwards        Title:  
Vice President        BAYERISCHE HYPO-UND VEREINSBANK
AG, NEW YORK BRANCH
      By:   /s/ Kimberly Sousa         Name:   Kimberly Sousa        Title:  
Director     

                  By:   /s/ Elaine Tung         Name:   Elaine Tung       
Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            CALYON NEW YORK BRANCH
      By:   /s/ Pamela Donnelly         Name:   Pamela Donnelly        Title:  
Director              By:   /s/ Yuri Muzichenko         Name:   Yuri Muzichenko 
      Title:   Director     

            COMERICA BANK
      By:   /s/ Liesl Eckhardt         Name:   Liesl Eckhardt        Title:  
Assistant Vice President        DNB NOR BANK ASA
      By:   /s/ Philip F. Kurpiewski         Name:   Philip F. Kurpiewski       
Title:   Senior Vice President   

            By:   /s/ Thomas Tangen         Name:   Thomas Tangen       
Title:   Senior Vice President        HSBC BANK USA, N.A.
      By:   /s/ Colleen Glackin         Name:   Colleen Glackin        Title:  
Vice President     

            INTESA SANPAOLO S.P.A.
      By:   /s/ Luca Sacchi         Name:   Luca Sacchi        Title:   VP     
        By:   /s/ Francesco Di Mario         Name:   Francesco Di Mario       
Title:   FVP   

 



--------------------------------------------------------------------------------



 



         

            KBC BANK, N.V.
      By:   /s/ William Cavanaugh         Name:   William Cavanaugh       
Title:   Director              By:   /s/ Sandra T. Johnson         Name:  
Sandra T. Johnson        Title:   Managing Director     

            KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Brian P. Fox         Name:   Brian P. Fox        Title:   Vice
President        LANDESBANK BADEN-WUERTTEMBERG
NEW YORK AND/OR CAYMAN ISLANDS
BRANCH
      By:   /s/ Francois Delangle         Name:   Francois Delangle       
Title:   Vice President   

            By:   /s/ Martin Steufert         Name:   Martin Steufert       
Title:   Assistant Vice President        MIZUHO CORPORATE BANK, LTD.
      By:   /s/ Bertram H. Tang         Name:   Bertram H. Tang        Title:  
Authorized Signatory     

            NATIONAL CITY BANK
      By:   /s/ Debra W. Riefner         Name:   Debra W. Riefner       
Title:   Senior Vice President        RBS CITIZENS NA
      By:   /s/ Jeffrey C. Lynch         Name:   Jeffrey C. Lynch       
Title:   SVP   

 



--------------------------------------------------------------------------------



 



         

            SUMITOMO MITSUI BANKING CORPORATION
      By:   /s/ William M. Ginn         Name:   William M. Ginn        Title:  
Executive Officer        SUN TRUST BANK
      By:   /s/ David Fournier         Name:   David Fournier        Title:  
Vice President     

            THE BANK OF EAST ASIA, LIMITED
NEW YORK BRANCH
      By:   /s/ Kenneth Pettis         Name:   Kenneth Pettis        Title:  
Senior Vice President              By:   /s/ Kitty Sin         Name:   Kitty
Sin        Title:   Senior Vice President     

            THE BANK OF NOVA SCOTIA
      By:   /s/ Paula Czach         Name:   Paula Czach        Title:   Director
and Executive Head        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
      By:   /s/ Harumi Kambara         Name:   Harumi Kambara        Title:  
Authorized Signatory     

            THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
      By:   /s/ Gareth Magee         Name:   Gareth Magee        Title:   Senior
Manager              By:   /s/ Stephen Mitchell         Name:   Stephen
Mitchell        Title:   Deputy Manager     

 